DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 2/22/2021 (“amendment”) has been accepted and entered. Accordingly, claims 5, 12 and 18 are canceled. In addition, the IDS submissions filed 1/26/21 and 11/11/20 have been considered. Accordingly, claims 1-4, 6-11, 13-17 and 19-20 are pending. 

Claim Rejections - 35 USC § 112
The rejection of claims 5, 12 and 18 under 112 (a) and (b) have been withdrawn as a result of the cancellation of claims and the submitted amendment. 

Double Patenting
The rejection has been withdrawn as a result of the filing of a terminal disclaimer listing applications (1)-(8), as previously annotated in the non-final rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0249032 to Lee et al. (“Lee”) in view of U.S. Patent No. 6,526,284 to Sharp et al. (“Sharp”) and further in view of U.S. Patent Application Publication No. 20190271550 to Breed et al. (“Breed”) and further in view of U.S. Patent Application Publication No. 2018/0188037 to Wheeler et al. (“Wheeler”) and further in view of “An algorithm for automatic detection of pole-like street furniture objects from Mobile Laser Scanner point clouds” to Cabo et al., ISPRS Journal of Photogrammetry and Remote Sensing 87 (2014) 47–56 (“Cabo”)
With respect to claims 1, 8 and 15, Lee discloses an apparatus comprising at least one processor, a communication interface configured to communicate via at least one network, and at least one memory storing computer program code, the apparatus being onboard a vehicle and in communication with a plurality of sensors onboard the vehicle, the at least one memory and the computer program code configured to, with the processor (i.e., FIG. 3 and corresponding description), cause the apparatus to at least: 
recognize a maplet request identifying a request region;
(¶¶ 69-70) (i.e., HD map transmits an particular area (¶32 “photographing device 110 may acquire an actual image by capturing a target area that is at least a part of the area expressed by the high definition map (S110)”) (¶ 30 “The updating unit 140 may update the high definition map by comparing the local landmark map with the portion corresponding to the target area of the high definition map”); 
responsive to determining that the vehicle is within the request region (¶32 “In order to set an area in the high definition map for comparing with the actual image, positioning means such as a GPS (global positioning system) may be used”), process sensor data captured by two or more sensors of the plurality of sensors to generate a multi-sensor data stream corresponding to a segment of a road network; 
(i.e., image data from photographing device 110 i.e., ¶36 “a point on the first coordinate system, is moved into a two-dimensional actual image by the transformation matrix”, combined with GPS and IMI sensors, i.e., ¶39 “value of the transformation matrix approximately estimated through GPS, IMU (Inertial Measurement Unit), etc.”; ¶45 “correcting the transformation matrix may be designed using driving information . . . a wheel speed, a yaw rate, a steering angle, a gear signal, a signal from an IMU sensor, or the like may be used”) (¶4 “high definition map 1 can be generally generated using a three-dimensional point cloud data obtained while driving a real road 
identify one or more observations corresponding to a landmark within the multi-sensor data stream (i.e., FIG. 6, 530) 
(¶¶ 4–5 “high definition map 1 can be generally generated using a three-dimensional point cloud data obtained while driving a real road with a mobile mapping system (MMS) vehicle equipped with a high definition sensor (RTK GPS, INS, LIDAR, etc.) . . . a sign . . . may be expressed in detail in the form of a vector image”)
 (¶¶ 26-27 “photographing device 110 may capture a target area corresponding to at least a part of the actual area expressed by the high definition map . . . information display objects . . . speed sign 12 . . . landmarks on the road surface may be expressed in the form of lines, and the landmarks, which are the information display objects, may be expressed on the high definition map in the form of points”)
(¶¶ 67-68 “in the case of a sign, the local landmark map generation unit 130 may identify the shape, type, purpose, etc. of the sign as the attributes . . . landmark map generation unit 130 of FIG. 2A may provide the landmark position, and the covariance and attribute thereof to the updating unit 140 . . . three-dimensional position of the landmark, the covariance and attribute thereof to the updating unit 140”) (¶ 35 “landmark such as . . . a sign . . . landmark in the form of a line may be expressed in the form of a set of a plurality of points, it may have a plurality of coordinate values corresponding to each of the plurality of points”) (¶  38 “convert the coordinates of points on a lane of the three-dimensional high definition map to the coordinates of the two-dimensional actual image reference using the transformation matrix described through Equation 1”) (¶ 40 “FIG. 5 is a view for illustrating an example in which two lines 410 and 420, such as a lane, correspond to point-to-point in more detail according to the present invention”) (¶ 44 “the sign 530 of the actual image 500 may correspond to the sign 630 of the high definition map”) 
generate a maplet based on the one or more observations and the maplet request, wherein generating the maplet comprises using a predetermined data model corresponding to a landmark class to encode road data corresponding to at least one of the one or more observations corresponding to the landmark
(S130, S140, FIG. ) (¶67-68 “The local landmark map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark. For example, in case a traffic light is the landmark, the local landmark map generation unit 130 may identify a direction (horizontal or vertical) of the traffic light and the number of provided lights (2, 3, 4, etc.) as the attributes. Alternatively, in the case of a sign, the local landmark map generation unit 130 may identify the shape, type, purpose, etc. of the sign as the attributes . . . local landmark map generation unit 130 of FIG. 2A may provide the landmark position, and the covariance and attribute thereof to the updating unit 140 within the high definition map updating apparatus 100, and the local landmark map generation unit 130 of FIG. 2B may provide the three-dimensional position of the landmark, the covariance and attribute thereof to the updating unit 140 of an external high definition map updating server S through a communication means within the high definition map updating apparatus 100”) (i.e., transmission of maplet includes predetermined data model with at least formatted data locations and identifiers for various types of information (¶ 68 “landmark map generation unit 130 of FIG. 2A may provide the landmark position, and the covariance and attribute thereof to the updating unit 140 ”) in order to perform comparisons, matching and updating for like data at the updating unit 140 (¶ 69 “updating the high definition map through comparison with a local landmark map . . . updating unit 140 may receive information about a landmark position, and a covariance and attribute thereof from the local landmark map generation unit 130 . . . new landmark added . . . deleted landmark removed”; ¶¶ 71-73; ¶ 43 “the landmark in a point form . . . landmark in the actual image is mapped one-to-one with the landmark in the high definition map”; ¶¶ 49-50 “local landmark map generation unit 130 may generate a three-dimensional local landmark map of the target area from the information included in the actual image (S140), and the updating unit 140 may update the high definition map through comparison between the local landmark map and the portion corresponding to the target area . . . ICP algorithm, which is generally known, may be used for matching the local landmark map with the high definition”. In addition, any data transmission is necessarily encoded for transmission); and
provide the maplet such that a network apparatus receives the maplet, wherein the network apparatus is configured to validate or update map data of a digital map representing the road network based at least in part on the maplet. (S150) (¶23 “high definition map updating server S of the remote location may also use information transmitted from the high definition map updating apparatus 100 of each vehicle 20 to perform the update of the high definition map”) (¶68). 
However, Lee fails to describe with particularity the maplets’ predetermined data format to encode road data for transmission.  However, using a predetermined data format to encode data for transmission was commonly known in the art at the time of the effective filing date.  For example, Sharp, from the same field of the geographic data components flagged as corresponding to major map features. These data elements are relatively small (for example, of the order of 5 or 10 bytes of information each). A typical data element of this first set will include a header identifying the data element as a GIS data element, a type identifier and a grid reference which positions the data in a global or regional coordinate system. The type identifier indicates to a remote computer 40 whether the data element contains data components which correspond to major map features. A typical data element of this first set also includes a small number of feature vectors or iconic data components”) (Col. 7 ll. 50-65 “as well as sets of data elements containing supplementary GIS-related information such as tourist information, hospital locations, traffic flow, theme parks, garage services, and any other information which has geographic aspects”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a predetermined data format, as taught by Sharp to transmit the data in Lee in order to facilitate transmission of and identification of various map components (Sharp, col. 8, ll. 48-67 “enable determination of which transmitters the data element should be sent to (as explained later), determination of which channel should be used for transmission to receiver devices, identification by a receiving device of the relevant map segment”) (col. 9 ll. 25-34 “The inclusion of an identifier (i.e. the map reference information) at both the start and end of a 
In addition, although Lee in view of Sharp disclose identify one or more observations corresponding to at least one landmark within the multi-sensor data stream, as noted above, as well as using a predetermined model corresponding to a landmark, Lee fails to specifically disclose the landmark is a pole-like object that is a generally vertical element. 
Breed, from the same field of endeavor, also discloses a system and method for creating, updating and using maps generated by probe vehicles (title) and discloses identifying one or more observations corresponding to a pole-like object that is generally a vertical element (¶ 5 “processor on the vehicle . . .converts images from the camera(s) and locates defined objects, such as poles, referred to herein as landmarks”) (¶66 “GNSS RTK receiver gradually determines its exact position through averaging multiple estimates, position of the reference point on a pole can be determined by averaging position estimates”) (¶¶ 72-73 “landmarks include any invariant (fixed in position) structure with a characteristic which can be easily located, such as the right edge of a pole at its top or midpoint or at a point where the pole intersects the ground, or any other agreed-upon reference point . . . Poles including signs, street lamps, fence poles, traffic lights, mile posts”) (¶ 87 “a particular point, such as midpoint of a pole, needs to be selected as a representative or position-representing or anchor point”) (¶97 “positions of infrastructure-resident features such as the pole in a manner similar to fixed GNSS receiver”) (¶ 136 “For a pole, for example, the anchor point can be the center point at which it is attached to the earth, the top or where a sign or other discontinuity occurs. The anchor point of a landmark is determined and then identified in each image, and then pairs of images are used to locate the anchor point by calculating vectors from the camera obtaining the image to the anchor point and determining their intersections. For each pair of images, one position estimation can be obtained. If 10 images are available and they are combined two at a time, 45 position estimates of the anchor point are obtained. If, for each image, the position and orientation of the camera is accurately known using RTK GNSS, for example, 45 position estimates yield an estimate of the position of the anchor point to within 10 centimeters (one sigma) of its actual position on the earth”) (¶ 181 Each landmark is assigned an ID or tag which uniquely identifies that landmark, i.e., by the processor 68. This ID can be created by the processor 68 by combining the landmark anchor point location information and type . . . For the stop sign, for example, the anchor point can be the top, center or bottom of the sign or where the sign pole on which the stop sign is mounted enters the ground”) (¶ 182 “traffic light poles, guardrails, mile markers, overpasses, route markers, historic markers, differently shaped state highway signs, and the like. Each differently sized and/or shaped sign or landmark may be assigned a unique anchor point, and its ID derived therefrom or based thereon”) (¶ 220 “pattern recognition technology, such as neural networks or deep learning, which are configured or trained to recognize poles and other landmarks in the images”) (¶ 386 “the step of retrieving coordinates .lamda..sub.j, .PHI..sub.j, h.sub.j, of the j-th landmark from the map (database), step 416 is calculating local angles [ circle around (.about.)].sub.jand v.sub.j of the landmark”) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to include in the predetermined data model and format of Lee in view of Sharp, a pole-like object observation class, as taught by Breed, in order to efficiently provide recognition and encoding of features of pole like objects including precise location of the pole like objects in furtherance of providing the accuracy required for autonomous vehicle guidance (Breed, ¶ 55). 
In addition, Lee fails to specifically disclose the vehicle apparatus receives the maplet request. However, it was well known at the time of the effective filing that map updates can be initiated remotely and received by the vehicle or vice versa, interchangeably. For example, Wheeler, from the same field of endeavor, discloses an apparatus onboard a vehicle can either receive a maplet request identifying a request region (i.e., ¶80 “In some implementations, the vehicles 150 send summaries of the verification results to the online HD map system 100, the online HD map system 100 analyzes the summaries of the verification results to determine whether the existing landmark maps should be updated, requests information needed to update the existing landmark maps from the vehicles 150, and updates the existing landmark maps using the requested information”; ¶¶ 111, 140-141; 145) or can initiate a request (¶ 54, 128) interchangeably. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention for the vehicle to receive the update request since, as discussed by Wheeler there are two options for initiating a request in the art of vehicular map updates, by the remote server or by the vehicle well known in the art. Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the vehicle apparatus receiving the maplet request and incorporate it into the system of Lee since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. 

In addition, although Lee in view of Sharp and further in view of Breed and further in view of Wheeler disclose identifying one or more observations corresponding to at least one pole-like object that is a generally vertical element, this combination of references fails to specifically define the pole-like object as having a length longer than a minimum length.  Cabo, from the same field of endeavor, also detects pole-like objects wherein the pole-like object is defined as having a length longer than a minimum length (p. 50, col. 2, “a threshold that limits the minimum height is set. The structures with a vertical length bigger than the limit are stored as poles, and the remaining groups are ignored because of their lack of vertical continuity or height . . . the pole detection algorithm is a set of voxel-structures that define the pole-like objects. Hence, they are likely to be classified and identified subsequently”) (FIG. 5) (p. 52, col. 1 “The target poles are street furniture pole-like objects located on the streets: all types of lamp posts, traffic signs, traffic lights, bare poles . . . detect the polelike street furniture present in all the point clouds . . . with a diameter smaller than 30 cm, (ii) a height over 1.2 m”) (Table 2, “minimum height”) (p. 53, col. 2 “the minimum height of a pole could be set as 0.5 or 1 m”) (Cabo, p. 50, col. 2; p. 47, col. 1-2; p. 53, col. 2 –p. 54, col. 1 “setting parameters shown in Table 2 are aimed at detecting street furniture objects which either contain or are shaped like a pole, avoiding the detection of false positives. Therefore, (i) a minimum height of 1.2 m was set, eluding to the selection of small pole like objects, such as small bars from rail guards or bollards, (ii) an inner diameter of 0.3 m and a maximum surface of 0.06 m2 (see Section 2), which delimitates the horizontal section and prevents the selection of wider features like bins, street billboards or pedestrians”).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to define a pole-like object according to pole-like characteristics such as diameter and height, as taught by Cabo, the system of Lee in view of Sharp and further in view of Breed and further in view of Wheeler in order to reduce false positive detection of roadside objects that are similar to poles in furtherance of increasing the accuracy of pole-like objects (Cabo, p. 50, col. 2; p. 47, col. 1-2; p. 53, col. 2 –p. 54, col. 1 “setting parameters shown in Table 2 are aimed at detecting street furniture objects which either contain or are shaped like a pole, avoiding the detection of false positives. Therefore, (i) a minimum height of 1.2 m was set, eluding to the selection of small pole like objects, such as small bars from rail guards or bollards, (ii) an inner diameter of 0.3 m and a maximum 
With respect to claims 2 and 9 Lee in view of Sharp and further in view of Breed and further in view of Wheeler and further in view of Cabo disclose the maplet comprises a header1 comprising a pole-like object flag (Sharp, col. 8, ll. 48-67  “the header includes a GIS data element identifier including a data type identifier, a grid reference, and possibly a size identifier”) (Sharp, col. 9, ll. 1-15 “data components within a data element are encoded in a progressive manner, with a plurality of independent data components following on from the header”) (Sharp, col. 7, ll. 4-15 A first set of data elements are generated 100 from the geographic data components flagged as corresponding to major map features . . . data element of this first set will include a header identifying the data element as a GIS data element, a type identifier and a grid reference which positions the data in a global or regional coordinate system. The type identifier indicates to a remote computer 40 whether the data element contains data components which correspond to major map features. A typical data element of this first set also includes a small number of feature vectors or iconic data components”) (Lee, ¶¶ 67-68 “in the case of a sign, the local landmark map generation unit 130 may identify the shape, type, purpose, etc. of the sign as the attributes . . covariance and attribute thereof to the updating unit 140”) (Breed, ¶ 5 “processor on the vehicle . . .converts images from the camera(s) and locates defined objects, such as poles, referred to herein as landmarks”) (Breed, ¶ 182 “traffic light poles, guardrails, mile markers, overpasses, route markers, historic markers, differently shaped state highway signs, and the like. Each differently sized and/or shaped sign or landmark may be assigned a unique anchor point, and its ID derived therefrom or based thereon”) (Breed, ¶ 220 “pattern recognition technology, such as neural networks or deep learning, which are configured or trained to recognize poles and other landmarks in the images”) (Breed, ¶ 146 “assigned ID is created by the processor so that it is unique to a landmark type and location. No two landmarks should have the same ID”) (Breed, ¶ 178 “processor 68 assigns the unique identification to the new landmark by deriving the unique identification based on the selected type of type and anchor point specific to the selected type of landmark”) (Breed, ¶185 “database 56 updating occurs, i.e., the database 56 is updated to include the assigned identification, the selected type and position information about the new landmark”) 
With respect to claims 3, 10 and 16 Lee in view of Sharp and further in view of Breed and further in view of Wheeler and further in view of Cabo disclose the pole-like object is one of a post used to mount a roadside sign, a street light pole, a utility pole, or a pole used to mount a traffic signal (Breed, ¶¶ 72-73 “landmarks include any invariant (fixed in position) structure with a characteristic which can be easily located, such as the right edge of a pole at its top or midpoint or at a point where the pole intersects the ground, or any other agreed-upon reference point . . . Poles including signs, street lamps, fence poles, traffic lights, mile posts”) (Cabo, p. 52, col. 1 “The target poles are street furniture pole-like objects located on the streets: all types of lamp posts, traffic signs, traffic lights, bare poles . . . detect the polelike street furniture present”) (Cabo, Table 4). 
 With respect to claims 4, 11 and 17 Lee in view of Sharp and further in view of Breed and further in view of Wheeler and further in view of Cabo disclose the predetermined format comprises one or more fields each configured to receive values of coordinates of (a) an upper point, wherein the upper point is a point located along a central axis of the pole-like object and located at an upper portion of a visible portion of the pole-like object or (b) a lower point, wherein the lower point is a point located along a central axis of the pole-like object and located at a lower portion of a visible portion of the pole-like object (Breed, ¶¶ 72-73 “landmarks include any invariant pole at its top or midpoint or at a point where the pole intersects the ground, or any other agreed-upon reference point . . . Poles including signs, street lamps, fence poles, traffic lights, mile posts”) (Breed, ¶ 136 “For a pole, for example, the anchor point can be the center point . . . the top or where a sign or other discontinuity occurs”) (Breed, ¶ 181”, the anchor point can be the top, center or bottom of the sign or where the sign pole on which the stop sign is mounted enters the ground”) (Lee, ¶¶ 35-36 “Zk refers to a coordinate value of the landmark such as a lane, a stop line, a sign, a milestone, a traffic light, a road marker, or the like, which is detected from the actual image. The landmark in the form of a point may have one coordinate value . . . Pk means a coordinate value for a landmark on the high definition map and may correspond to Zk . . . Czk and Cpk refer to a covariance matrix indicating the distribution of Zk and Pk, respectively”) (Lee, ¶ 63 “Herein, (x;, Y;, Z;) means an i-th position among the plurality of positions of the photographing device 110. A covariance of the three-dimensional position P of the landmark”) 
With respect to claims 6, 13 and 19 Lee in view of Sharp and further in view of Breed and further in view of Wheeler and further in view of Cabo disclose wherein the predetermined format comprises one or more fields each configured to receive values of (a) an upper diameter, wherein the upper diameter is a diameter of bounding circle bounding the pole-like object at the upper point or (b) a lower diameter, wherein the lower diameter is a diameter of a bounding circle bounding the pole-like object at the lower point (Cabo, FIG. 4, “a) pole section”, showing detection within a diameter with an inner radius; “Centroid”) (Cabo, p. 50, col. 2) (Cabo, p. 52, col, 1 “The target poles are street furniture pole-like objects located on the streets: all types of lamp posts, traffic signs, traffic lights, bare poles, trees with a trunk diameter smaller than 30 cm . . . standard settings . . . a diameter smaller than 30 cm”) (Cabo, Table 2, inner diameter, outer diameter) (Cabo, p. 53, col. 2 “points from a section of the pole . . . inner and outer diameter”) (Cabo, p. 53, col. 2 –p. 54, col. 1 “setting parameters shown in Table 2 are aimed at detecting street furniture objects which either contain or are shaped like a pole, avoiding the detection of false positives. Therefore, (i) a minimum height of 1.2 m was set, eluding to the selection of small pole like objects, such as small bars from rail guards or bollards, (ii) an inner diameter of 0.3 m and a maximum surface of 0.06 m2 (see Section 2), which delimitates the horizontal section and prevents the selection of wider features like bins, street billboards or pedestrians”)

s 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sharp and further in view of Breed and further in view of Wheeler and further in view of Cabo and further in view of U.S. Patent Application Publication No. 20140104051 to Breed et al. (“Breed II”)  
With respect to claims 7, 14 and 20 Lee in view of Sharp and further in view of Breed and further in view of Wheeler and further in view of Cabo fail to specifically disclose the predetermined format comprises one or more fields configured to receive values characterizing one or more reflectors mounted to the pole-like object.
However, Breed II, from the same field of endeavor, discloses receiving values characterizing one or more reflectors mounted to a pole-like object (¶ 139 “Radar corner or dihedral reflectors can be placed on poles or other convenient places such that a radar or laser beam pointed upwards at an angle, such as 30 to 45 degrees from the vehicle, will cause the beam to illuminate the reflector and thereby cause a reflection to return to the vehicle. Through well-known methods, the distance to the reflector can be accurately measured with pulse radar, modulated radar and phase measurements or noise radar and correlations measurements. In such a manner, the host vehicle can determine its position relative to one or more such reflectors and if the location of the reflector(s) is known and recorded on the map database, the vehicle can determine its position to within about 2 centimeters. The more reflectors that are illuminated, the better the accuracy of vehicle location determination. The reflectors can be simple corner or dihedral reflectors or a group of reflectors can be provided giving a return code to the host vehicle. A code should not be necessary as the vehicle should know the approximate location of the reflector from map data. A description of dihedral reflectors is set forth in U.S. Pat. No. 7,089,099, incorporated by reference herein. Briefly, a dihedral reflector rotates a polarized beam on reflection by some angle such as 90 degrees. This makes it easier to locate the reflector from other objects that might also reflect the radar or optical beam, or other electromagnetic transmission”) (¶153 “In one possible implementation, each vehicle is equipped with two radar devices operating in the 24-77 GHz portion of the spectrum. Each radar unit will be positioned on the vehicle and can be aimed outward, slightly forward and up toward the sides of the roadway. Poles would be positioned along the roadway at appropriate intervals and would have multiple corner cube or dihedral radar reflectors mounted thereon to thereto, possibly in a vertical alignment. The lowest reflector on the pole can be positioned so that the vehicle radar will illuminate the reflector when the vehicle is in the lane closest to the pole. The highest reflector on the pole can be positioned so that the vehicle radar will illuminate the reflector when the vehicle is in the lane most remote from the pole. The frequency of the positioning of the poles will be determined vehicle traveling in the closest and furthest lanes. The spacing of reflectors on the pole would be determined by the pixel diameter of the radar or lidar beam. For example, a typical situation may require reflectors beginning at 4 m from the ground and ending at 12 m with a reflector every one-meter. For the initial demonstrations, it is expected that existing structures will be used. The corner cube or dihedral radar reflectors are very inexpensive so therefore the infrastructure investment will be small as long as existing structures can be used. In the downtown areas of cities, buildings etc. can also be used as reflector locations”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to receive values characterizing one or more reflectors mounted to the pole-like object as taught by Breed II in the predetermined format fields of Lee in view of Sharp and further in view of Breed and further in view of Wheeler and further in view of Cabo in order to improve “the accuracy of vehicle location determination” (Breed II, ¶¶ 139, 153, 158).

Response to Arguments
With respect to the pending claims, Applicant's arguments filed have been fully considered but they are not persuasive.
With respect to the 112 (a) and (b) rejections, the rejections have been withdrawn as a result of the amendment and cancellation of claims. 
Claims 1-6, 8-13 and 15-19 including independent claims 1, 8 and 15 were rejected in view of the combined teachings of Lee, Sharp, Breed, Wheeler and Cabo. Applicant argues the independent claims in a unified manner, using claim 1 as exemplary. 
With respect to the rejection of claim 1, Applicant asserts 
“Although, Lee teaches capturing various attributes of a landmark for updating a high definition map, Lee is silent towards the claimed feature of using a predetermined data model and a predetermined data format corresponding to a pole-like object observation class for encoding the pole-like object observations, as recited by claim 1.” (Amend. 11);

“Although, Breed teaches making observation regarding poles for creating accurate maps, Breed is silent towards the claimed feature of using a predetermined data model and a predetermined data format corresponding to a pole-like object observation class for encoding the pole-like object observations, as recited by claim 1” (Amend. 12);
“Although Wheeler teaches storing the map data in a format and encodes relevant portions of map data, Wheeler is silent towards the claimed feature of using a predetermined data model and a predetermined data format corresponding to a pole-like object observation class for encoding the pole-like object observations, as recited by claim 1” (Amend. 12);
“Although, Cabo teaches extraction of pole-like street furniture objects from a point cloud generated using a mobile laser scanner, Cabo is silent towards the claimed feature of using a predetermined data model and a predetermined data format corresponding to a pole-like object observation class for encoding the pole-like object observations, as recited by claim 1” (Amend. 13);
With respect to the rejection of claims 7, 14 and 20 as unpatentable over the combined teachings of Lee, Sharp, Breed, Wheeler, Cabo and Breed II, no additional arguments are presented (Amend. 13-14). 
However, each of the above assertions merely amounts to a conclusory statement since no rationale, logic, evidence or reasoning is used to rebut the specifically cited portions of Lee Sharp, Breed, Wheeler, Cabo and Breed II, respectively, with any particularity. In addition, merely pointing out certain claim features recited in independent claim 1 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  Accordingly, Applicant has failed to rebut the prima facie case of obviousness presented in the non-final office action such that the arguments as to this point are unpersuasive. 
In addition, Applicant has provided conclusory assertions that each of Lee Sharp, Breed, Wheeler, Cabo and Breed II separately fail to disclose the disputed claim limitations. In a 103 combination rejection, one cannot show nonobviousness “by attacking references individually” where the rejections are based on combinations of references.  In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing In re Keller, 642 F.2d 413, 425 (CCPA 1981)).  Here, the non-final office action has provided detailed citations and obviousness motivation statements that have not been addressed by Applicant, i.e., none of the motivations to combine references has been asserted as improper by Applicant. Accordingly, Applicant has failed to rebut the prima facie case of obviousness presented in the non-final office action such that the arguments as to this point are unpersuasive. 

PREVIOUSLY CITED PRIOR ART
Yang 20180189578 is cited to disclose:
117 The frustum is constructed so as to match the shape of the bounding box, e.g., a square frustum for a square bounding box or a circular frustum for a circular bounding box. In one or more other embodiments, a first method is used for identifying the subset of at least three points by first determining a minimum point in the depth map within the frustum. The first method then identifies other points in the frustum within a threshold depth.
Braunstein 20170008521 is cited to disclose:
79 In some embodiments of the system, the indicator of position may include a distance between the vehicle and the landmark. The indicator of position may include a relative angle between the vehicle and the landmark. The landmark may include a road edge, a lane marking, a reflector, a pole, a change in line pattern on a road, or a road sign
467 In some embodiments, poles along a road, such as lampposts and power or cable line poles may be used as landmarks for localizing the vehicles. Other landmarks such as traffic signs, traffic lights, arrows on the When poles are used for localization, the x observation of the poles (i.e., the viewing angle from the vehicle) may be used, rather than the y observation (i.e., the distance to the pole) since the bottoms of the poles may be occluded and sometimes they are not on the road plane.
[0568] The disclosed systems and methods may detect typical street structures such as lampposts. The system may take into account both the local shape of the lamppost and the arrangement of the lamppost in the scene: lampposts are typically at the side of the road (or on the divider), lampposts often appear more than once in a single image and at different sizes, Lampposts on highways may have fixed spacing based on country standards (e.g., around 25 m to 50 m spacing). The disclosed systems may use a convolutional neural network algorithm to classify a constant strip from the image (e.g., 136.times.72 pixels) that may be sufficient to catch almost all the street poles. The network may not contain any affine layers, and may only be composed of convolution layers, Max Pooling vertical layers and ReLu layers. The network's output dimension may be 3 times of the strip width, these three channels may have 3 degrees of freedom for each column in the strip. The first degree of freedom may indicate whether there is a street pole in this column, the second degree of freedom may indicate this pole's top, and the third degree of freedom may indicate its bottom. With the network's output results, the system may take all the local maximums that are above a threshold, and built rectangles bounding the poles.
The following are cited to disclose a diameter/  bounding circle, ellipse, circumference: 
US 5517419:
FIG. 9 is an illustration of one line image from a digital frame camera operating in a horizontal strip mode, and as long as the vehicle is operating at constant speed and traveling in a straight direction, traces of features will travel diagonally across the image format and their angle of travel or their distance within the camera field of view can be translated directly into the distance from the camera to the feature. Therefore, each feature can be measured (the diameters of poles, widths of signs, diameters of culverts, etc.).
In addition to having the facility to locate objects within the field of view and to analyze the motion of the camera platform, the data collected can provide a significant amount of information about the feature type. As noted above, scale can be determined at each feature, so that the diameters of poles and sizes of objects can be accurately measured and automation can be provided for many features. The diameters of trees can be accurately determined automatically by measuring the width of the image (the left and right edges will be at the 
Assuming that these features have been man made (poles, culverts, guard rails, highway intersections, etc.) and have a geometric property, the identification can be easily accomplished. For natural features only feature classification (trees, bushes, etc.) can be performed.
US 20190205695:
[0033] Also shown in FIG. 1 are various objects in the acquisition environment, including a road 140, billboards 150-1, 150-2, and 150-3 (collectively referred to as billboard 150), trash cans 160-1 and 160-2 (collectively referred to as trash can 160), utility poles 170-1 and 170-2 (collectively referred to as utility pole 170), and trees 180-1 and 180-2 (collectively referred to as tree 180). In the above objects, the data of point clouds acquired from the surface of the road 140 constitutes ground point cloud data, the data of point clouds acquired from the surface of the billboard 150 which is a facet and substantially perpendicular to the road 140 constitutes planar point cloud data, and the data of point clouds acquired from the surfaces of the trash can 160, the utility pole 170, and the tree 180 having shapes as columns of different lengths and diameters constitutes columnar point cloud data.
US 20040247157:
[0003] Apparatuses for image detection are preferably used for the object recognition and object tracking with which depth resolved images can be detected. Such depth resolved images contain information on the position of detected objects relative to the image detecting apparatus and in particular on the spacing of at least points on the surface of such objects from the image detecting apparatus or on data from which this spacing can be derived.
[0004] Laser scanners can be used, for example, as image detecting apparatuses for the detection of depth resolved images and scan a field of view in a scan with at least one pulsed radiation beam, which sweeps over a predetermined angular range
post bearing the lights is detected, can thus not easily be distinguished from a lamppost or from a tree, which has a trunk of the same diameter, in the detection plane. A further important example for the application would be the distinguishing between a person and a tree.
9 depth images are provided which are detected by the optoelectronic sensor and which each contain image points which correspond to object points on one or more detected objects in the monitored zone and have positional coordinates of the corresponding object points, and video images of a region which contain the object points and which include image points with data detected by the video system, in which at least one image point corresponding to the object point and detected by the video system is determined on the basis of the detected positional coordinates of at least one of the object points and in which data corresponding to the image point of the video image and the image point of the depth image and/or the positional coordinates of the object point are associated with one another.
24 extension of the segment or of a virtual object associated with this segment in a third dimension. A classification of virtual objects in an object recognition and object tracking method can be made much easier with reference to such information. For example, a single roadside post on a road can easily be distinguished from a lamppost due to the height alone, although both objects do not differ or hardly differ in the depth image. 
25 For example, on the occurrence of a segment which could correspond to the pole of a traffic sign, a section in the video image whose width is given by the size and by the position of the segment and the extent of the largest expected object, for example of a traffic sign, can be examined for the image of a specific traffic sign and a corresponding piece of information, for example the type of the traffic sign, can be associated with the segment.
29 an optoelectronic sensor for the detection of the position of objects in at least one detection plane and in the field of view of a video system for the detection of depth resolved, three-dimensional video images using at least one video camera, in which depth images which are detected by the optoelectronic sensor and which each contain image points corresponding to object points on one or more detected objects in the monitored zone are contain image points with positional coordinates of the object points are provided, said video images being detected by the video system, image points in the video image which are located close to or in the detection plane of the depth image are matched by a translation and/or rotation to corresponding image points of the depth image and the positional coordinates of these image points of the video image are corrected in accordance with the specific translation and/or rotation
35 optimization processes in which, for example, the--simple or quadratic--spacing of corresponding image points or the sum of the--simple or quadratic--spacings of all observed image points is minimized, with the minimization optionally only being able to take place in part depending on the available calculation time. "Spacing" is understood in this process as every function of the coordinates of the image points which satisfy criteria for a spacing of points in a vectorial space. On the matching, at least one translation and/or rotation is determined which is necessary to match the image points of the video image to those of the depth image.
[0040] Since the positional information in the depth images is much more accurate, particularly when laser scanners are used, than the positional information in the direction of view with video systems, very accurate, depth resolved, three-dimensional images can thus be provided. The precise positional information of the depth image is combined with the accurate positional information of the video image in directions perpendicular thereto to form a very accurate three-dimensional image, which substantially facilitates an object recognition and object tracking based on these data. 
[0043] Virtual objects can in particular be classified very easily on the basis of the three-dimensional information present.
51 classification of virtual objects, both the geometrical measurements of the optoelectronic sensor, in particular of a laser scanner, and the visual properties, determined by the video image processing, can then be used, which likewise substantially improves the reliability of the statements obtained. A laser scanner can in particular, for example, detect road boundaries in the form of roadside posts or boundary posts
58 subject the image points of the depth image to a transformation, in particular into a Cartesian coordinate system
[0075] FIG. 1 a schematic plan view of a vehicle with a laser scanner, a video system with a monocular camera and a post located in front of the vehicle; 
it can be calculated from the position of an object point, e.g. of the object point 26 on the post 20, on which of the photo-detection elements arranged as a matrix the object point will be imaged. 
[0090] It is assumed for the simpler representation that only the post 20 is located in the monitored zone 34. The depth image detected by the laser scanner 12 then has image points 26', 26' and 38' which correspond to the object points 26, 36 and 38. These image points are marked in FIGS. 1 and 2 together with the corresponding object points. Only those image points 40 of the video image are shown from the video image in FIG. 3 which have substantially the same intensity values, since they correspond to the post 20. 
[0091] The two images are then segmented. One segment of the depth image is formed from image points of which at least two have at most one predetermined maximum spacing. In the example, the image points 26', 36', 38' form a segment
94 The height of the post 20 can then be calculated from the height of the segment with a given spacing while taking into account the imaging properties of the lens 30. This information can also be associated with the image points 26', 36' and 38' of the depth image corresponding to the object points 26, 36 and 38. A conclusion can, for example, be drawn on the basis of this information that the segment of the depth image corresponds to a post or to a virtual object of the type post and not to a roadside post having a lower height. This information can likewise be associated with the image points 26', 36' and 38 of the depth image corresponding to the object points 26, 36 and 38
41. A method in accordance with claim 29, characterized in that an object recognition and object tracking are carried out on the basis of the data of one of the depth resolved images or of the provided image information; and in that the fusion region is determined with reference to data of the object recognition and object tracking.


    PNG
    media_image1.png
    678
    605
    media_image1.png
    Greyscale



US 20200141729: – surveying
[0164] Further, by scanning across the pole 5, point cloud data which crosses the pole 5 can be acquired. By distance measurement values of this point cloud data, a cross-sectional shape of the pole 5 can be measured, that is, a thickness ( diameter) of the pole 5 can be measured. Therefore, in a case where a scan path crosses only either of an upper part 5a or a lower part 5b of the pole 5, it is possible to determine, from the measured thickness of the pole 5, in which either of the up or down direction the scan center optical axis 14 should be moved.
20140132723 surveying 
0007] The accuracy of pole loading and clearance analysis calculations is dependent upon quality field data. Commonly collected data include pole identification, brand information, GPS coordinates, pole circumference, equipment information, attachment heights, high-resolution images, line angle measurements, and span lengths.
42 These measurements are selected from the group comprising pole tip height, attachment height(s), equipment size(s), wire diameter(s), line angle measurement(s), relative measurement(s), clearance measurement(s), and span length(s).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant does not provide a limiting definition of “header” or “header data format” but merely describes an extensive list of examples of the kind of information it can include such as (¶¶150–155 “the header comprises elements”; “Sensor Data Request Interface (SDRI) format identifier (ID) field”; “a compression factor field”; a coordinated universal time (UTC) time offset field”; “trajectory type and observation class flag fields”; “a pose point flag field, GNSS point flag field, sign face flag field, road surface marking flag field, pole-like object flag field, construction marker flag field, traffic signal flag field, lane marking flag field, driving surface edge flag field, road side barrier flag field, and/or the like”; “fields corresponding to positions and/or locations provided by the maplet”; “a coordinate system used by the vehicle apparatus 20 to provide positions and/or locations, standard deviations relevant to one or more positions and/or locations, and/or the like”; “coordinates of the pose points”; “GNSS antennae to VCS offset field, the value of which is a three dimensional vector originating at the antennae of the GNSS sensor”; “a vector/array comprising standard deviations for longitudinal (x), lateral (y), and vertical (z) pose point coordinates”; “a GNSS standard deviation field, the value of which indicates the standard deviations for the [X, Y, Z] coordinates of the GNSS sensor (of the sensors 29; e.g., in meters) relative to a planimetric mapping coordinate system such as Geodetic or local Cartesian mapping coordinate systems”; “a lane marking standard deviation field, the value which is an array and/or list of the standard deviations of the longitudinal (x), lateral (y), and vertical (z) lane markings sample points relative to the VCS coordinate system”; “pose points drift rate field”; “an orientation type field, the value of which indicates if the rotation of the VCS coordinate system to its associated local coordinate system (LCS) system is given as Euler angles or quaternions”; “Euler rotation order field”; “a quaternion order field”). The header is also identified as “header data format 1010” shown in FIG. 10A along with “pose points portion” and “roadside barriers portion”. The header and additional portions make up the entire maplet as shown in FIG. 10A and the “pose points portion” and “roadside barriers portion” which appear to be additional data related to the header data. In FIG. 10A, the header data is not shown as having any particular structure for the subset of data contained therein different than the pose points or roadside barrier portions, such that it is merely an additional subset of data included in the maplet. Accordingly, under a broadest reasonable interpretation, header data is interpreted as a subset of data including the types of information listed as examples above.